The opinion of the court was delivered by
Manning, C. J.
The relator is appellant from a judgment in the Fourth Court against him for over seven hundred dollars and interest, •and having taken his appeal by petition, citations to the appellees became necessary, of whom there are several hundred. The clerk of that court issued these citations with copies of petition, and demanded of the appellant his fees therefor, amounting to two hundred and thirteen dollars and 84 cents, which not being paid, the clerk obtained the •approval of the Judge of the fee bills and proceeded regularly to compel payment by judicial process, whereupon the relator applied to us *600and obtained a temporary prohibition with an order to shew cause in the usual form.
The clerk and judge answer that the act of April 6,1872 justifies their proceedings, and so it does. In all appeals to this court, the appellant is primarily liable for all the costs occasioned by the appeal, and the-plaintiff, if appellee, can not be called on to pay these costs unless and until he is condemned to pay them by judgment on appeal.
The relator here, appellant there, is liable now for the fees and costs of the appeal, and the Judge rightly condemned him to pay them.
The writ heretofore issued is set aside and the petition herein is dismissed .at the relator’s costs.